DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the bypass member is configured to selectively enable bypassing of part or all of the heated water” in claim 34 ll. 2-3, invoking 112(f), interpreted to be (according to the specification Para 0037, 0038, Figs 2-3): a conduit carrying the heated water or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“the feedwater preheating system is configured to control a temperature of the water” in claim 26 ll. 10-11, does not invoke 112(f) because the generic placeholder “system” is modified by sufficient structure being the feedwater preheater.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frutschi (US 5386685 A) in view of Hannemann (US 6301873 B1).
Regarding claim 26
	Frutschi discloses a system, comprising:
a heat recovery steam generator (HRSG) (a waste heat boiler 24, Fig 1) configured to recover heat from an exhaust gas (exhaust gas from turbine 22), wherein the HRSG defines an exhaust flow path (exhaust flow path annotated in Fig 1) of the exhaust gas and comprises a plurality of heat exchangers (26, 27, 28) at different positions within the exhaust flow path relative to a direction of flow (direction of exhaust gas from turbine 22) along the exhaust flow path, the plurality of heat exchangers including a last heat exchanger (26) relative to the direction of flow, wherein the last heat exchanger (26) is configured to transfer heat from the exhaust gas into water to produce a heated water (exhaust gas heats water in economizer 26 to produce hot water, the hot water is collected in drum 25 as seen in Fig 1);
a feedwater preheating system (drum 25 containing heated water, thus construed as the preheating system) thermally coupled to the last heat exchanger (26), wherein the feedwater preheating system is configured to control a temperature of the water at the last heat exchanger (drum/feedwater preheating system 25 collects hot water from the last HX 26 and heated water from 18 to produce water at a desired temperature, i.e. control, to feed to tank 34 and evaporator 27);
a steam turbine (30) thermally connected to the HRSG (24);
a flash tank (a combined feed water tank and flash evaporator unit 34) fluidly coupled to the last heat exchanger (26) in the HRSG, wherein the flash tank is configured to receive the heated water from the last heat exchanger (flash tank 34 receives heated water from last HX 26 via drum 25), and the flash tank is configured to flash the heated water to supply a flash steam to the steam turbine (steam from flash tank 34 travels to steam turbine 30 in Fig 1);
a first supply line (1st line annotated in Fig 1) interconnecting the flash tank (34) and the steam turbine (30) to enable flow of the flash steam from the flash tank to the steam turbine;
a second supply line (2nd line interconnecting 34, 26, 25 annotated in Fig 1) interconnecting the flash tank (34) and the feedwater preheating system (25) to enable flash condensate (condensate from bottom of flash tank 34) to flow from the flash tank to the feedwater preheating system (condensate travels from bottom of tank 34 to 26 to 25).

    PNG
    media_image1.png
    502
    975
    media_image1.png
    Greyscale

	Frutschi is silent on a return line interconnecting the steam turbine and the last heat exchanger in the HRSG, wherein the return line is configured to enable flow of the flash steam from the steam turbine toward the last heat exchanger in the HRSG.
	However, Hannemann teaches a system having a HRSG (waste-heat steam generator 30 in Fig 1B) including a last heat exchanger (40), a return line (82) interconnecting a steam turbine (20c) and the last heat exchanger (40) in the HRSG, wherein the return line is configured to enable flow of steam (steam exits steam outlet 80 of steam turbine 20c to last HX 40) from the steam turbine toward the last heat exchanger in the HRSG.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the system in Frutschi a return line interconnecting the steam turbine and the last heat exchanger in the HRSG, wherein the return line is configured to enable flow of the flash steam from the steam turbine toward the last heat exchanger in the HRSG, as suggested and taught by Hannemann, in order to efficiently recycle the steam, after it has been used in the steam turbine, back into the HRSG for generation of new steam. 
Regarding claim 28
	Frutschi in view of Hannemann discloses the system of claim 26.
Frutschi further discloses a gas turbine (gas turbine group 12 in Fig 1) configured to output the exhaust gas (exhaust gas from turbine 22) to the HRSG (24).
Regarding claim 29
	Frutschi in view of Hannemann discloses the system of claim 26.
Frutschi in view of Hannemann further discloses a condenser (Hannemann teaches condenser 26 in Fig 1B) disposed along the return line (82) downstream from the steam turbine (20c).
Regarding claim 30
	Frutschi in view of Hannemann discloses the system of claim 26.
Frutschi in view of Hannemann further discloses a first pump (Hannemann teaches a first pump 44 in Fig 1B) disposed along the return line (82) downstream from the condenser (26).
Regarding claim 32
	Frutschi in view of Hannemann discloses the system of claim 26.
Frutschi further discloses wherein the flash tank (34 Fig 1) is configured to receive the heated water from the last heat exchanger (26) via the feedwater preheating system (flash tank 34 receives heated water from last HX 26 via feedwater preheating system/drum 25).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frutschi in view of Hannemann, as applied to claim 26 above, and further in view of Fetescu (US 5799481 A).
Regarding claim 27
	Frutschi in view of Hannemann discloses the system of claim 26.
Frutschi in view of Hannemann is silent on a flash valve disposed between the last heat exchanger and the flash tank, wherein the flash valve is configured to control supply of the heated water to the flash tank.
However, Fetescu teaches a system comprising a feedwater tank (3 Fig 1) receiving heated water (28, Col 4 ll. 63-65) from a last heat exchanger (economizer 12) via a valve (34), wherein the valve is configured to control supply of the heated water to the tank (valve 34 control the amount of heated water entering the feedwater tank 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a valve between the last heat exchanger than the flash tank in Frutschi in view of Hannemann, to be a flash valve such that the flash valve is configured to control supply of the heated water to the flash tank, as suggested and taught by Fetescu, because having a valve allows for precise control of the flow of heated water into the flash tank.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frutschi in view of Hannemann, as applied to claim 30 above, and further in view of Bruckner (US 5251432 A).
Regarding claim 31
	Frutschi in view of Hannemann discloses the system of claim 30.
Frutschi in view of Hannemann is silent on a second pump disposed along the second supply line downstream from the flash tank.
	However, Bruckner teaches a system comprising a HRSG (waste heat boiler 15) having a supply line (line contains pump 78) interconnecting a feedwater tank (14) to a feedwater preheating system (drum 34) via a pump (78) disposed along the supply line downstream from the feedwater tank (preheated water is pumped out of the feedwater container 14 and into the water-steam drum 34 by a low-pressure pump 78, Col 4 ll. 62-64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a pump in Bruckner to the second supply line in Frutschi in view of Hannemann, such that the pump is a second pump disposed along the second supply line downstream from the flash tank, suggested and taught by Bruckner, because this would ensure a sufficient supply of heated water to the HRSG for generation of new steam.

	Allowable Subject Matter
Claim(s) 18-25 and 33-37 are allowed.
i.	In claim 18, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features, 
a flash tank fluidly coupled to the last heat exchanger in the HRSG to receive the heated water from the last heat exchanger and supply a flash steam to the steam turbine;
a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine;
a return line interconnecting the steam turbine and the last heat exchanger in the HRSG to enable flow of the flash steam from the steam turbine toward the last heat exchanger; and
a second supply line interconnecting the flash tank and the return line to enable flash condensate to flow from the flash tank to the return line, wherein a junction between the second supply line and the return line is positioned upstream of the flash tank.
In claim 33, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features, 
a flash tank fluidly coupled to the last heat exchanger in the HRSG to receive the heated water from the last heat exchanger and supply a flash steam to the steam turbine;
a first supply line interconnecting the flash tank and the steam turbine to enable flow of the flash steam from the flash tank to the steam turbine;
a second supply line interconnecting the flash tank and a gas turbine air preheating system to enable flash condensate to flow from the flash tank to the gas turbine air preheating system;
a first return line interconnecting the steam turbine and the last heat exchanger in the HRSG to enable flow of the flash steam from the steam turbine toward the last heat exchanger; and
a second return line interconnecting the gas turbine air preheating system and the first return line to enable flow of the flash condensate from the gas turbine air preheating system to the first return line, and a junction between the second return line and the first return line is positioned upstream of the flash tank.
ii.	Claims 19-25 and 34-37 are allowed at least by virtue of their respective dependency upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho (US 20130341929 A1) teaches a flash evaporator 510 providing steam to turbine 4
Droux (US 6405525 B1) teaches a feedwater tank 18 receiving condensate from turbine 16
Frutschi (US 5906095 A) teaches an evaporation flask 43 providing flash steam 44 to turbine 12 of a gas turbine system
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741